DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “R1-COO-“ should instead be --R1-COO- in the formula (V)--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “as azole” should instead be --as the azole--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: (a) should recite --of the at least one alkylene glycols or derivatives thereof--, (b) should recite --ion-free water--, (c) should recite --of the one or more azole derivatives--, (e) should recite --of the at least one--, and “(VII) where” should instead be --(VII); and where--.“R1-COO-“ should instead be --R1-COO- in the formula (V)--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, there is a lack of antecedent basis for “the ready-to-use aqueous coolant composition”. 
	Regarding claim 13, there is a lack of antecedent basis for component “(d) optionally ortho-silicate esters”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marinho et al. (US PGPub 2009/0266519).
Regarding claims 1-3, 9, 11-12 and 14, Marinho teaches heat transfer fluids (abstract; [0006]; [0012]) comprising a liquid coolant ([0014]-[0016]), a siloxane corrosion inhibitor component ([0018]), a non-conductive polydiorganosiloxane antifoam agent ([0025]), and optionally an azole ([0036]), further non-ionic corrosion inhibitors ([0039]), colloidal silica ([0040]), further other corrosion inhibitors ([0043]), colorants ([0045]), and other additional additives ([0059]). Marinho teaches the conductivity of the fluid is less than about 100 µS/cm, preferably about 0.05 to about 5 µS/cm (abstract; [0061]). 
Marinho further teaches the liquid coolant is an alcohol, water or a combination of alcohol and water, wherein water is advantageously deionized, demineralized or both ([0014]), and teaches the alcohol is a polyhydric alcohol including ethylene glycol, etc. ([0016]). Marinho further teaches the azole is selected from pyrroles, pyrazoes, imidazoles, triazoles, thiazoles and tetrazols ([0036]-[0037]), preferably selected from benzotriazole and tolyltriazole ([0037])(instant claim 11). Marinho further teaches the non-ionic corrosion inhibitors include fatty acid esters and polyalkylene glycol mono-esters of fatty acids such as PEG 200 monolaurate, PEG 400 monooleate, etc. ([0039]) (instant compound of formula (V)(claim 1); instant derived from lauric, oleic etc. acids (claim 3); instant Xi (claim 9)). Marinho further teaches the siloxane corrosion inhibitors include organosilane compounds ([0018]) including methyltrimethoxysilane, isobutyltrimethoxysilane, phenyltrimethoxysilane, etc. ([0023]) (instant ortho-silicic esters), wherein the organosilanes are present from about 0.01 to about 20 wt% ([0024])(instant claim 12).
Regarding claim 4, Marinho teaches the compositions as set forth in claims 1-3 above and teaches the nonionic corrosion inhibitors as set forth above. While Marinho does not specifically teach such originate from the work-up of the claimed fatty acids, Marinho does teach fatty acid derived esters. 
As claim 4 is a product-by-process claim, patentability of said claim is based on the recited product and does not depend on its method of production.  Since the product in claim 4 is the same product disclosed Marinho the claim is unpatentable even though or if the fatty acid mono-esters of Marinho were made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); see MPEP 2113).
Regarding claims 5-8, Marinho teaches the compositions as set forth above. As the limitations of instant claims 5-8 are directed to non-positively recited, optional alternatives of formula (V), which are not required to be present, they are deemed met. 
Regarding claim 15, Marinho teaches the composition as set forth in claim 1 above and incorporated herein by reference. Marinho further teaches methods of making said heat transfer fluids by mixing the different components together and homogenizing, including an embodiment wherein said all components excluding water are mixed together and homogenized followed by addition of the water ([0063]).
Regarding claim 16, Marinho teaches the composition as set forth in claim 1 above and incorporated herein by reference. Marinho further teaches methods of using the heat transfer fluids in a variety of assemblies which comprise aluminum and/or magnesium, advantageously noted for use in fuel cells and the like ([0063]-[0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US PGPub 2006/0219975) in view of Dietl et al. (US PGPub 2013/0284971).
Regarding claims 1-10 and 14, Wenderoth teaches antifreeze concentrates which gives ready-to-use aqueous coolants having a conductivity of at most 50 µS/cm, preferably 5 µS/cm ([0033]), and which are suitable for fuel-cell cooling systems (abstract). Wenderoth teaches the concentrates comprise alkylene glycols and one or more five-membered heterocyclic compounds (azole derivatives) (abstract; [0014]). Wenderoth teaches the concentrates may further comprise orthosilicates ([0021]). Wenderoth further teaches the water used for dilution is ion-free ([0034]).
Wenderoth does not specifically teach the inclusion of a compound of formula (V), (VI) or (VII). However, Dietl teaches anticorrosive compositions suitable for use as engine coolants (abstract), and teaches selecting suitable corrosion inhibitor(s) to have a desired phase inversion temperature ([0023]-[0025]), and to obtain compositions having desired vapor phase corrosion inhibiting properties ([0103]) and anticorrosion towards all metals or alloys used industrially ([0102]; [0104]).

Dietl also teaches alkylamine alkoxylates, present as either corrosion inhibitor or surfactant ([0030]; [0056]), having from 1 to 35 EO units per alkylamine molecule ([0061]) and including primary amines with two oxyethylene chains of formula Alkyl-N[(CH2CH2O)p-H]{)CH2CH2O)q-H] ([0063]). Dietl teaches octylamine with 2 EO is suitable ([0064])(instant formula (VII)(claims 1 and 8-10).
Dietl and Wenderoth are analogous art and are combinable because they are concerned with the same field of endeavor, namely water-dilutable coolant compositions comprising corrosion inhibitors for aluminum. At the time of filing a person having ordinary skill in the art would have found it obvious to include either or both of the alkoxylated polyethers and/or the alkylamine alkoxylate corrosion inhibitor/surfactants of Dietl in the composition of Wenderoth and would have been motivated to do so as Wenderoth is concerned with coolants which are noncorrosive and further as Dietl teaches the noted compounds are suitable as corrosion inhibitors/surfactants for coolant 
Regarding claim 11, Wenderoth in view of Dietl render obvious the compositions as set forth above. Wenderoth further teaches the azole derivative is preferably benzimidazole, benzotriazole, tolutriazole, and/or hydrogenated tolutriazole ([0019]).
Regarding claim 12, Wenderoth in view of Dietl render obvious the compositions as set forth above. Wenderoth further teaches if present, an amount of orthosilicate sufficient to give ready-to-use aqueous coolants a silicon content of from 2 to 2000 ppm by weight ([0021]).
Regarding claim 13, Wenderoth in view of Dietl render obvious the compositions as set forth in claim 1 above. Wenderoth further teaches dilution with water of the concentrates to form compositions which comprise from 10 to 90 wt% alkylene glycols, from 90 to 10 wt% water, from 0.005 to 5 wt% azole and if present an amount of orthosilicate sufficient to give ready-to-use aqueous coolants a silicon content of from 2 to 2000 ppm by weight ([0021]-[0032]). Dietl further teaches as corrosion inhibitor the selected compound(s) is present from 0.1 to 10 wt% ([0034]) and teaches alkylamine alkoxylates as surfactant present from 0.01 to 5 wt% (claims). 
Regarding claim 15, Wenderoth in view of Dietl render obvious the compositions as set forth in claim 1 above and incorporated herein by reference. Wenderoth further teaches preparation of the concentrates by dissolving the components in the alkylene glycols which are water free ([0036]) and dilution with water to obtain ready-to-use compositions ([0034]-[0036]).
Regarding claim 16, Wenderoth in view of Dietl render obvious the compositions as set forth in claim 1 above and incorporated herein by reference. Wenderoth further teaches use of the composition as coolant in fuel-cell drives ([0037]-[0039]) which result in no or no significant corrosion on aluminum ([0051]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767